DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The disclosure is objected to because of the following informalities:
-The specification, Paragraph 0001 line 1 should be updated to include U.S. Patent No. 10,440,882 to provide consistent continuity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-Regarding claim 1, the phrase “the spool is capable of being positioned in the line loading position relative to the housing without manually aligning each outer aperture with one of the inner apertures” is unclear. It is unclear how the spool is capable of being positioned, without manual alignment. What structure allows for the spool to be repositioned to align the outer and inner apertures? It appears from the specification (0324) that the motor drives the housing element or spool to allow for the rotation. Paragraph 0341 appears to provide the apertures are automatically aligned, however, it is unclear if the motor correlates to such an alignment.
-Regarding claim 9, the phrase “wherein the spool is capable of being positioned in the line loading position without manual rotation of the spool or the housing assembly” is unclear. It is unclear how the spool is capable of being positioned, without manual alignment. What structure allows for the spool to be positioned in the line loading position align the outer and inner apertures? It appears from the specification (0324) that the motor drives the housing element or spool to allow for the rotation. Paragraph 0341 appears to provide the apertures are automatically aligned, however, it is unclear if the motor correlates to such an alignment.
-Regarding claim 19, the phrase “wherein a number of passages is there” is unclear. It is unclear what applicant is referring to by “there”.
Claims 2-7 and 10-20 dependent from claims 1 and 9 respectively are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from a rejected parent claim.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprungman (U.S. Patent Pub. No. 2015/0342116).
Regarding claim 8, Springman teaches a trimming head, comprising a housing (Figure 1); eyelet members (204) mounted to the housing and provided with outer apertures (502) (Figure 5A) for allowing a cutting line (110) to be inserted from outside of the housing into the housing (Figures 1-2; Paragraph 0048); a spool (210) rotatable relative to the housing about a central axis (A1) and provided with inner apertures (232) for the cutting line to be inserted into the spool (Paragraph 0053; Figure 6A); and a driving member (202) applying a force to the housing or the spool (Paragraph 0048; wherein the spool has a line loading position relative to the housing allowing the cutting line to pass through the outer apertures and the inner apertures(Figures 1 and 2A); and wherein the spool is formed with at least one first engaging portion (234)(Figure 5A) arranged in a circumferential direction around the central axis, the housing is formed with at least one first matching portion (240)(Figure 6A) that be able to cooperate with the at least one first engaging portion, the .

    PNG
    media_image1.png
    915
    697
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-7 and 9-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the trimming head of claims 1 and 9 including “wherein the spool is formed with a plurality of first engaging portions arranged in a , the spool is capable of being positioned in the line loading position relative to the housing without manually aligning each outer aperture with one of the inner apertures” of claim 1 and “the cutting line is capable of being passed through the outer apertures and be inserted into the inner apertures or the clamping portions when the spool is in the line loading position; and wherein the spool is capable of being positioned the line loading position without manual rotation of the spool or the housing assembly” of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  09/09/2021Examiner, Art Unit 3724